DETAILED ACTION
EXAMINER AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney of record, ROBERT BUNKER (67585) on 1/14/2021.
Claim 1 is amended as shown below.

1.	(Currently Amended)	A computer implemented method for generating data profiling jobs for source data in a data processing system, the data processing system comprising at least one data source system and a target system forming at least one source-target pair, the source data being described by at least one source functional data model, the method comprising:
	providing a target functional data model for describing target data that is generated from the source data, wherein each of the source and target functional models is implemented in the data processing system by a corresponding physical data model, and wherein the target functional data model comprises target attribute information indicating constraints on a target attribute, wherein the constraints include nullable, non-nullable, and default values, and wherein the target attribute information further indicates (i) the logical data type of the target attribute, (ii) the logical field length of the target attribute, (iii) if the target attribute is part of a primary or foreign key, (iv) if the target attribute is associated with a check table for checking values of the attribute and (v) user data rules for target attribute values;
	identifying a source functional data model[[s]] of the at least one source functional data model corresponding to the target functional data model;

	calculating a physical source-to-target model mapping for the at least one source-target pair based on a logical source-to-target model mapping, wherein the calculated physical source-to-target model mapping is calculated using a translator that combines logical source-to-target data model templates with corresponding physical operators of a specific extract, transform, and load (ETL) engine;
	calculating at least one corresponding source attribute in physical source data models for the target attribute of the target functional data model;
	generating, for at least one physical source attribute, data profiling jobs based on the target attribute for analyzing the at least one physical source attribute, wherein the data profiling jobs include a cross-domain analysis if the target attribute is a non-nullable attribute and associated with a check table for checking values of the target attribute, and wherein the data profiling jobs further include[[s]] a referential integrity analysis if the target attribute is a foreign key, and a primary key analysis in response to determining that the target attribute is the primary key or part of the compound key; and
	executing the generated data profiling jobs by a data profiling tool of the data processing system.

Claim Interpretation
The “computer-readable storage media” recited in the claims is interpreted to be non-transitory computer readable media in view of paragraph 0065 of Applicant’s filed specification.  The paragraph recites, in part, “[a] computer readable storage medium, as used herein, is not to be construed as being transitory signals per se …”  Accordingly, Applicant’s express definition of a “computer-readable storage medium” is used in interpreting the limitation in the claim.

Rejection under 35 U.S.C. 103
Applicant’s arguments in regards to the rejection of claims 1-7 under 35 U.S.C. 103 have been fully considered and are persuasive.  Consequently, the rejection of claims 1-7 under 35 U.S.C. 103 is withdrawn.

Rejection for NonStatutory Double Patenting
The rejection of claims 1-6 for nonstatutory double patenting is withdrawn in view of the terminal disclaimer filed and approved on 1/14/2021, which obviates the double patenting rejection.

Allowance
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant invention is directed to the task of creating data profiling jobs for extraction, transformation, and loading (ETL).  The invention aims to solve the problem of having to profile large amounts of source data, which could take significant time and processing power.  Instead of profiling all the source data available, the instant invention limits the source data profiled to that which is necessary to perform the ETL.  This is determined based on the target data, its target attribute information, and its target attribute constraints.  In this manner, the system and method is able to perform data profiling and ETL more efficiently that prior art methods.
The closest prior art are as follows:
Ama et al. (US Patent Pub 2007/0074155) discloses an apparatus and method for data profiling based on construction of an ETL task.  Ama discloses specifying the task, profiling the data, performing the mapping, creating the ETL task and performing it to create the target data.  However, unlike the instant invention, Ama does not limit the data profiling of the source data to attributes of the target data and does not disclose the combination of features now recited in the independent claims.
Zolla et al. (US Patent Pub 2017/0091388) discloses a system and method for receiving data from a plurality of data sources, profiling the data, and verifying constraints and other validations.  However, unlike the instant invention, Zolla does not disclose limiting the data profiling of the source data to attributes of the desired target data nor the combination of features now recited in the independent claims.
Amorin et al. (US Patent Pub 2005/0108631) discloses a method for analyzing data quality and data profiling.  The results of the analysis and profiling are used for ETL tasks.  Amorin also discloses analysis of target data mapping such as, referential integrity and orphan analysis.  However, unlike the instant invention, Amorin does not disclose limiting the data profiling jobs of the source data to attributes of the desired target data nor the combination of features now recited in the independent claims.
The combination of the prior art described also does not render the claims, as amended, obvious.  For at least these reasons, claims 1-7 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Additional prior art not specifically discussed above, but deemed relevant to the subject matter of the invention, are listed on the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY MAHMOUDI whose telephone number is (571)272-4078.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-40784078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        



/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163